United States Court of Appeals
                      For the First Circuit

No. 13-1232

                            HAIZEM LIU,

                            Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                            Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                        Lynch, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     Joshua Bardavid on brief for petitioner.
     Richard Zanfardino, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Stuart F.
Delery, Acting Assistant Attorney General, Civil Division, and
Terri J. Scadron, Assistant Director, were on brief for respondent.



                          August 13, 2013
            LYNCH, Chief Judge.   Haizem Liu,1 a native and citizen of

the People's Republic of China, was denied asylum and withholding

of removal, as well as protection under the U.N. Convention Against

Torture (CAT), and ordered removed to China by an Immigration Judge

(IJ) in June 2003. The Board of Immigration Appeals (BIA) affirmed

the IJ's removal order in 2004.      But Liu did not leave the United

States.

            In June 2012, about eight years later, she sought to

reopen proceedings on the ground of changed country conditions in

China.    The BIA denied this motion to reopen and Liu now petitions

for review of that denial.

            We deny the petition.    This is one of a series of cases

in which we have similarly upheld the BIA's determination that

there have not been changed country conditions for Christians

returned to China who wish to practice in unregistered churches,

such as to warrant an exception to the time limits on motions to

reopen. See generally Yang Zhao-Cheng v. Holder, No. 12-2335, 2013

WL 3942931 (1st Cir. Aug. 1, 2013); Xiu Xia Zheng v. Holder, 502 F.

App'x 13 (1st Cir. 2013) (per curiam); Hang Chen v. Holder, 675

F.3d 100 (1st Cir. 2012); Le Bin Zhu v. Holder, 622 F.3d 87 (1st

Cir. 2010).




     1
       Petitioner's most recent affidavit states that her name is
Hai Zhen Liu. We use the name that appears in the immigration
records and is used by the government in its briefing.

                                    -2-
                                  I.

           Liu entered the United States without inspection on

August 30, 2001 near Calexico, California.   She was detained that

same day and on August 31, 2001, was charged with inadmissability

under 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the

United States without being inspected or paroled. Liu conceded her

removability, and sought asylum and withholding of removal on the

basis that she feared persecution because of her practice of Falun

Gong.    The IJ denied both forms of relief on June 19, 2003 and

ordered Liu removed to China.      Liu appealed to the BIA, which

summarily affirmed the IJ's decision on September 2, 2004.

Petitioner did not seek judicial review.

           On June 11, 2012, Liu filed a motion with the BIA to

reopen her case. A motion to reopen generally must be filed within

ninety days of the final administrative decision.     See 8 C.F.R.

§ 1003.2(c)(2), (3).     Liu claimed that she had converted to

Christianity2 in November 2011.    She began attending services at

the Church of Grace to Fujianese, a Protestant church in Chinatown

in New York.    Her motion to reopen claimed that since her last

appearance in immigration court in March 2003, "conditions related

to treatment of Christians in China" had "fundamentally changed and

. . . significantly worsened." She argued that she fell within the



     2
      In her original asylum application filed in August 2002, Liu
had identified her religion as "Buddhism."

                                -3-
"changed country conditions" exception to the ninety-day rule. See

8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

                  Liu submitted a number of documents, including her new

affidavit and new asylum application3 and a letter from a friend in

China who claimed to have been jailed in November 2011 because of

being Christian. In addition, she provided a U.S. State Department

Country Report on Human Rights Practices in China published in

2003,       two    Congressional-Executive      Commission    on   China   Annual

Reports, a 2009 State Department Country Report, a 2010 State

Department International Religious Freedom Report, and various

newspaper articles and reports from other organizations.

                  In a January 22, 2013 opinion, the BIA denied Liu's

motion to reopen.         The BIA first rejected the motion because Liu's

conversion to Christianity "represent[ed] a change in personal

circumstances" and not a change in country conditions.               Turning to

the purported change in country conditions, the BIA determined that

the letter from Liu's friend was to be given "very little weight"

because       it    lacked   detail,   was    written   for   purposes     of   the

proceedings, and did not establish a change in country conditions.

The BIA reasoned that the other documentation did not show a

worsening of conditions in China for Christians, but rather showed


        3
       Liu admitted in her affidavit that the Chinese government
allows some churches to operate, but they must be registered. She
said she would not be willing to attend a registered church because
the ministers work for the government and they are not "genuine
churches." Hence, she would attend unregistered churches.

                                        -4-
that mistreatment of some Christians in China was a "longstanding

and ongoing problem."   Finally, the BIA stated that there was not

adequate evidence that Liu would be persecuted upon her return to

China because there was no evidence that Chinese authorities knew

or were likely to become aware of Liu's adoption of Christianity.

           Liu makes three challenges in her petitions for review:

(1) that the BIA erred in "rejecting" the letter from Liu's friend;

(2) that the BIA abused its discretion in finding no change in

country conditions;4 and (3) that the BIA erred in finding that she

did not make a prima facie case of persecution on account of her

religious beliefs because Chinese authorities would not likely

discover her religious activity.      We reject Liu's first two

challenges and have no need to reach the third.

                                II.

A.   Legal Background

           Motions to reopen removal proceedings are disfavored.

See, e.g., Hang Chen, 675 F.3d at 105 (noting compelling public

interest in finality); Le Bin Zhu, 622 F.3d at 91 (acknowledging

strong public interest in promptly ending litigation).        As a

result, the BIA enjoys wide latitude in deciding such motions and

we review the BIA's decision for abuse of discretion.   Le Bin Zhu,



      4
      Notably, Liu does not challenge the BIA's determination that
her conversion to Christianity constitutes a change in personal
circumstances, not a change in country conditions, and thus cannot
serve as a basis to reopen.

                                -5-
622 F.3d at 91.        That is, we uphold the decision "unless the

complaining party can show that the BIA committed an error of law

or   exercised   its    judgment    in   an     arbitrary,   capricious,   or

irrational way."     Id. (quoting Raza v. Gonzales, 484 F.3d 125, 127

(1st Cir. 2007)) (internal quotation marks omitted).

             Ordinarily, motions to reopen must be submitted within

ninety days of the final administrative decision.            Raza, 484 F.3d

at 127 (citing 8 C.F.R. § 1003.2(c)(2)).              One exception is if

"[the] alien makes a convincing demonstration of changed conditions

in his homeland."      Id.   The motion must present new facts that will

be proven at a hearing if the motion is granted.                     8 C.F.R.

§ 1003.2(c)(1).      Additionally, the new evidence must have been

unavailable and undiscoverable at the time of the former hearing

and it must be material.         Le Bin Zhu, 622 F.3d at 92; 8 C.F.R.

§ 1003.2(c)(3)(ii). Particularly relevant here, the evidence "must

demonstrate    the   intensification       or   deterioration   of    country

conditions, not their mere continuation." Tawadrous v. Holder, 565

F.3d 35, 38 (1st Cir. 2009).

B.   The Letter from Liu's Friend in China

             Liu misrepresents the record in first arguing that the

BIA erred "in rejecting the supporting letter of Ms. Liu's friend

in China."    The BIA did not reject the letter, but stated that the

letter would receive "very little weight."




                                     -6-
           The BIA did not abuse its discretion in making that

determination and it provided sufficient reasoning.                   The BIA

justifiably noted that the letter was "scant on detail."                    The

letter is only four short paragraphs and merely states that the

friend was detained for being a Christian and that she believes Liu

would be arrested if Liu returned to China and continued to attend

church.   It provides few specifics about the circumstances of the

friend's arrest.      The BIA also permissibly considered that the

letter was prepared for the reopening motion.5          See Gi Kuan Tsai v.

Holder,   505   F.   App'x   4,   8   (1st   Cir.   2013)   (BIA   within   its

discretion to decide letters did not establish materially changed

circumstances where "each was produced for the purpose of reopening

[the] final order of removal and written by the petitioner's family

or a person close to the petitioner"); cf. Zheng v. Mukasey, 546

F.3d 70, 72 (1st Cir. 2008) ("Absent substantiation, self serving

affidavits from petitioner and her immediate family are of limited

evidentiary value.").        In any event, the letter offers no insight

into how or if conditions in China had changed, and would not have

satisfied Liu's burden.




     5
       Liu wrongly argues that the BIA could not discount the
letter for this reason because "Ms. Liu is required by both statute
and regulation to submit all reasonably available evidence to
corroborate her claims on motion." The reason for which the letter
was prepared provides insight into its likely veracity and
reliability, as does its lack of detail and conclusory assertions.

                                      -7-
C.   Change in Country Conditions Determination

              In determining if evidence submitted in support of a

motion   to    reopen   demonstrates   a   material   change   in   country

conditions justifying reopening of proceedings, the BIA "compare[s]

the evidence of country conditions submitted with the motion to

those that existed at the time of the merits hearing below."          In re

S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007).

              The BIA reasonably concluded that the mistreatment of

Christians who attend unregistered churches had not materially

worsened since 2003 but rather was a longstanding and ongoing

condition.     The 2003 State Department Country Report, which serves

as a baseline, stated that government respect for religious freedom

was "poor" and that "crackdowns" against unregistered groups,

"including underground Protestant and Catholic groups, continued."

In some areas religious services were broken up and leaders and

followers harassed, fined, beaten, and detained.         Other materials

show that churches were demolished or closed in that time frame and

certain church leaders had been arrested and were missing since

before 2003.

              Several of Liu's documents did not show an escalation in

mistreatment of Christians post-2003.         The 2009 State Department

Country Report stated that "[t]he government continued to strictly

control religious practice and repress religious activity outside

government-sanctioned      organizations    and   registered   places   of


                                   -8-
worship" (emphasis added).     Likewise, the 2010 Congressional-

Executive Commission on China Annual Report stated that officials

"continued . . . to harass and, in some cases, detain and imprison

members of unregistered Protestant churches, while also razing

church property" (emphasis added), and "continued to arbitrarily

harass, intimidate, detain, or imprison some of the estimated 50 to

70 million Chinese Protestants who worship in China's unregistered

congregations" (emphasis added).6

          Other   documents   evidenced    improved   treatment   of

Christians in China since 2003.      A 2010 Immigration and Refugee

Board of Canada report states that "[s]ources report that many

Christian groups, even those which are unregistered, are becoming

more public and able to carry out their activities openly."       It

cites one researcher finding "reduced hostility" to Christianity in

China.

          Liu heavily relies on news articles stating that the

degree of persecution has increased and that a crackdown on

unregistered churches was coinciding with "the most expansive

assault on dissent in China in years."    The non-government group,

China Aid, claims an almost 200% increase in the "overall situation

of persecution" against Christians from 2006 to 2010.   The BIA is,




     6
       The 2009 Report made similar findings that "[o]fficials
continue to subject Protestants who refuse to register to
harassment, detention, imprisonment, and forced church closure."

                               -9-
of course, not bound by an outside group's categorization of what

counts as persecution or its estimates.

            The BIA did not abuse its discretion in giving greater

weight to the other documents, including the State Department

reports    and    Congressional-Executive         Commission     reports,     that

describe the problems as ongoing.              See Hang Chen, 675 F.3d at 108

(stating   that    BIA    must   consider      evidence    contradicting    State

Department reports but noting that State Department reports are of

"high probative value").          Nor did the BIA need to discuss each

piece of evidence individually.             See Raza, 484 F.3d at 128 ("An

agency is not required to dissect in minute detail every contention

that a complaining party advances.               It is enough if the agency

fairly    considers      the   points    raised    by     the   complainant    and

articulates its decision in terms adequate to allow a reviewing

court to conclude that the agency has thought about the evidence

and the issues and reached a reasoned conclusion.").                    The BIA

considered the evidence in its entirety and made a reasoned

judgment in exercising its discretion.

            Contrary to Liu's argument, our circuit's decision in

Smith v. Holder, 627 F.3d 427 (1st Cir. 2010), does not compel a

different result. Smith involved a motion to reopen by an activist

political leader based on a claim of political persecution that

followed a swell of electoral support for the political opposition

in Zimbabwe, which led to a crackdown by the ruling party on


                                        -10-
opposition figures. Smith presented strong new evidence of changed

conditions.      Among    the   new   evidence      was   the   attack     on   and

destruction of his family's home in retaliation for their political

activity, the killing of a cousin, and a new government program

under   which    returning      failed     asylum    seekers      were    harshly

interrogated and beaten.          Id. at 431.         We held that the BIA

committed   an    error   of    law   in   concluding     that,       because   the

petitioner was not in the country to experience changed country

conditions, he had not established a material change.                  Id. at 435-

36.   The BIA did not rely on any such reasoning here.                Further, the

evidence in Smith did establish intensification and not a mere

continuation     of   earlier   conditions.         Id.   at    436    n.9.     The

petitioner in Smith presented materials showing that his family had

been intimidated and physically attacked for their political views.

Id. at 431.      He also presented reports from government and non-

government entities that agreed that human rights abuses in his

home country were worsening.          Id. at 431-32.       That simply is not

the case here.

            Where     a   petitioner       fails    to    establish       changed

circumstances, it is not necessary to reach the issue of whether

she has made out a prima facie case for relief.            See, e.g., Gi Kuan

Tsai, 505 F. App'x at 9.        Hence, we do not reach that issue here.




                                      -11-
                               III.

          The BIA did not abuse its discretion in concluding that

Liu did not make a "convincing demonstration of changed conditions"

in China for Christians practicing in unregistered churches, as

needed to warrant reopening the proceedings.   Le Bin Zhu, 622 F.3d

at 92 (quoting Raza, 484 F.3d at 127).   Accordingly, the petition

for review is denied.   So ordered.




                               -12-